Case 1:20-cv-02452-JPH-DLP Document 4 Filed 10/21/20 Page 1 of 3 PageID #: 16




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

T ORGANIZATION INC,                          )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )    No. 1:20-cv-02452-JPH-DLP
                                             )
PARGAT SINGH DHALIWAL,                       )
HARJIT KAUR DHALIWAL,                        )
                                             )
                         Defendants.         )

                               SHOW CAUSE ORDER

      Plaintiff "T organization inc" has filed a pro so complaint alleging breach

of contract regarding property in Bakersfield, California. Dkt. 1 at 5. The

complaint states that "T organization inc" is both an Indiana corporation and

individual. Id. at 2. However, based on the name and the complaint's

numerous references to it as a "Corporation," id. at 5, "T organization inc" is

clearly a corporation.

      Yet "corporations cannot proceed pro se." Trade Well Int'l v. United Cent.

Bank, 825 F.3d 854, 860 (7th Cir. 2016). Indeed, "[a] corporation is not

permitted to litigate in a federal court unless it is represented by a lawyer

licensed to practice in that court." United States v. Hagerman, 545 F.3d 579,

581 (7th Cir. 2008). "T organization inc" is a corporation unrepresented by a

lawyer licensed to practice here. As a result, Plaintiff shall have through

November 20, 2020 for counsel to appear or otherwise show cause why the

case should not be dismissed.


                                         1
Case 1:20-cv-02452-JPH-DLP Document 4 Filed 10/21/20 Page 2 of 3 PageID #: 17




SO ORDERED.

Date: 10/21/2020




                                     2
Case 1:20-cv-02452-JPH-DLP Document 4 Filed 10/21/20 Page 3 of 3 PageID #: 18




Distribution:

T ORGANIZATION INC
624 Nicole Drive
Apt. 10
Greenwood, IN 46143




                                     3
